EXHIBIT 10.54










Shadow Wood Apartments




GUARANTY




This Guaranty (the “Guaranty”) is made and entered into as of the 18th day of
January, 2007 by AIMCO PROPERTIES, L.P., a Delaware limited partnership (the
“Guarantor”), for the benefit of CAPMARK FINANCE INC., a California corporation
(“Lender”).

RECITALS

A.

Lender has agreed to execute both (i) that certain Amended and Restated Loan
Agreement, dated as of September 16, 2002, by and among AIMCO Properties, L.P.,
a Delaware limited partnership, certain borrowers signatory thereto and Lender
and (ii) that certain Loan Agreement dated as of November 1, 2002, by and among
certain borrowers signatory thereto and Lender (as amended, supplemental or
otherwise modified or amended and restated from time to time, the “Loan
Agreement”),  pursuant to which, inter alia, Lender has agreed, subject to the
terms, conditions and limitations of the Loan Agreement, to make a loan to VMS
National Properties, an Illinois joint venture general partnership (the
“Borrower”) from time to time loan to be evidenced by the Note (the “Loan”).
 Terms used herein not defined herein have the definition given them in the Loan
Agreement.

B.

The repayment of the Loan and all of the Obligations of the Borrower under the
Loan Agreement or the other Loan Documents are guaranteed by this Guaranty to
the extent of Borrower’s personal liability as provided in Section 9 of the Note
evidencing the Loan, and except for such obligations described herein, Guarantor
shall have no liability in connection with, or responsibility to perform, under
or in accordance with the Loan Agreement or other Loan Documents.

C.

Guarantor owns, directly or indirectly, an ownership interest in the Borrower
and will receive a direct and material benefit from the Loans to the Borrower.

D.

Lender is willing to make the Loan to the Borrower only if Guarantor agrees to
enter into this Guaranty.

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, Guarantor hereby agrees as follows:

Section 1.

Definitions.  All capitalized terms used but not defined in this Guaranty shall
have the meanings ascribed to such terms in the Loan Agreement.  The following
terms shall have the meaning set forth below for purposes of this Guaranty:

“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon the
present or future ability of the Guarantor, to the extent specifically referred
to in the applicable provision of that Guaranty, to perform the Guaranteed
Obligations.

“Net Worth” means, as of any date of determination and without double counting
any item, the sum of the capital stock or other capital equity interests and
additional paid-in capital





1




plus retained earnings (or minus accumulated deficits) of the Guarantor, the
REIT and their respective Subsidiaries on a consolidated basis determined in
conformity with GAAP.

“REIT” means Apartment Investment and Management Company, a Maryland
corporation.

“Subsidiary” means, with respect to the REIT, the Guarantor or an Affiliate of
either of them, a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly or indirectly,
through one or more intermediaries, or both, by the REIT, the Guarantor or an
Affiliate of either of them.

Section 2.

Guaranty of Payment.  Guarantor irrevocably, absolutely and unconditionally
guarantees to Lender all of the following (collectively, the “Guaranteed
Obligations”):  the due and punctual payment when due, whether at maturity or
earlier, by reason of acceleration or otherwise, at all times, of all amounts
for which Borrower is personally liable under Section 9 of the Note.

This Guaranty shall be an unconditional guaranty of payment and performance and
not of collection, and is in no way conditioned upon any attempt by Lender to
pursue or exhaust any remedy against Borrower.  This Guaranty is a continuing
guaranty which shall remain in full force and effect until all of the Guaranteed
Obligations have been paid and performed in full; and Guarantor shall not be
released from any obligations to Lender under this Guaranty as long as any
amount payable by the Borrower to Lender, or any obligation by the Borrower,
under the Loan Documents is not performed, satisfied, settled or paid in full.

Section 3.

Form of Payment.  All payments under this Guaranty shall be made to Lender in
immediately available funds, without reduction by any recoupment, set-off,
counterclaim or cross-claim against Lender.

Section 4.

Guarantor’s Obligations are Absolute.  The obligations of Guarantor under this
Guaranty shall be absolute and unconditional, shall not be subject to any
counterclaim, set-off, recoupment, deduction, or defense based upon any claim
Guarantor may have against Lender or Borrower and shall remain in full force and
effect without regard to, and shall not be released, discharged or terminated or
in any other way affected by, any circumstance or condition (whether or not
Guarantor shall have any knowledge or notice thereof), including, without
limitation:

(a)

any amendment or modification of, or extension of time for payment of any of the
principal of, interest on or other amounts payable under the Loan Documents;

(b)

any exercise or non-exercise by Lender of any right, power or remedy under or in
respect of the Loan Documents, or any waiver, consent, forbearance, indulgence
or other action, inaction or omission by Lender under or in respect of the Loan
Documents;

(c)

any assignment, sale or other transfer of Borrower’s interest in all or any part
of the real or personal property which at any time constitutes collateral for
the payment of the Guaranteed Obligations, including, without limitation, a
conveyance of such property by Borrower to Lender by deed in lieu of
foreclosure;

(d)

any bankruptcy, insolvency, reorganization, adjustment, dissolution, liquidation
or other like proceeding involving or affecting Borrower or Lender or their
respective properties or





2




creditors, or any action taken with respect to the Loan Documents by any trustee
or receiver of Borrower or Lender, or by any court, in any such proceeding;

(e)

any invalidity or unenforceability, in whole or in part, of any term or
provision of the Loan Documents or Borrower’s incapacity or lack of authority to
enter into the Loan Documents;

(f)

any release, compromise, settlement or discharge with respect to all or any
portion of Borrower’s obligations under the Loan Documents;

(g)

any acceptance of additional or substituted collateral for payment of the
Guaranteed Obligations or any release or subordination of any collateral held at
any time by Lender as security for the payment of the Guaranteed Obligations; or

(h)

any resort to Guarantor for payment of all or any portion of the Guaranteed
Obligations, whether or not Lender shall have resorted to any collateral
securing the Guaranteed Obligations, if any, or shall have proceeded to pursue
or exhaust its remedies against Borrower (or any other Person) primarily or
secondarily liable for the Guaranteed Obligations.

No exercise, delay in exercise or non-exercise by Lender of any right hereby
given it, no dealing by Lender with Borrower, Guarantor or any other Person, no
change, impairment or suspension of any right or remedy of Lender, and no act or
thing which, but for this provision, could act as a release or exoneration of
the liabilities of Guarantor hereunder, shall in any way affect, decrease,
diminish or impair any of the obligations of Guarantor hereunder or give
Guarantor or any other Person any recourse or defense against Lender.

Section 5.

Waiver.  Guarantor unconditionally waives the following:

(a)

notice of acceptance of this Guaranty and notice of any of the matters referred
to in Section 4 hereof;

(b)

all notices which may be required by statute, rule of law or otherwise to
preserve intact any rights which Lender may have against Guarantor under this
Guaranty, including, without limitation, any demand, proof or notice of
non-payment of any of the principal of, interest on or other amounts payable
under the Loan Documents, and notice of any failure on the part of Borrower to
perform and comply with any covenant, agreement, term or condition of the Loan
Documents;

(c)

any right to the enforcement, assertion or exercise of any right, power or
remedy conferred upon Lender in the Loan Documents or otherwise;

(d)

any requirement that Lender act with diligence in enforcing its rights under the
Loan Documents or this Guaranty;

(e)

any right to require Lender to proceed against or exhaust its recourse against
Borrower or any security or collateral held by Lender, if any, at any time for
the payment of the Guaranteed Obligations or to pursue any other remedy in its
power before being entitled to payment from Guarantor under this Guaranty or
before proceeding against Guarantor;

(f)

any failure by Lender to file or enforce a claim against the estate (either in
administration, bankruptcy or any other proceeding) of Borrower or any other
Person;





3




(g)

any defense based upon an election of remedies by Lender which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
(after payment of the Guaranteed Obligations) to proceed against Borrower for
reimbursement, or both;

(h)

any defense based upon any taking, modification or release of any collateral for
the Guaranteed Obligations, if any, or any failure to perfect any security
interest in, or the taking of, or failure to take any other action with respect
to, any collateral securing payment of the Guaranteed Obligations, if any;

(i)

any defense based upon the addition, substitution or release, in whole or in
part, of any Person(s), including, without limitation, another guarantor,
primarily or secondarily liable for or in respect of the Guaranteed Obligations;

(j)

any rights or defenses based upon an offset by Guarantor against any obligation
now or hereafter owed to Guarantor by Borrower; and

(k)

all other notices which may or might be lawfully waived by Guarantor;

it being the intention hereof that Guarantor shall remain liable as principal,
to the extent set forth in this Guaranty, until the payment and performance in
full of the Guaranteed Obligations, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of Guarantor
other than the payment and performance in full of the Guaranteed Obligations.
 No delay by Lender in exercising any rights and/or powers hereunder or in
taking any action to enforce Borrower’s obligations under the Loan Documents
shall operate as a waiver as to such rights or powers or in any manner prejudice
any and all of Lender’s rights and powers hereunder against Guarantor.  The
intention of Guarantor under this Guaranty is that, so long as any of the
Guaranteed Obligations remains unsatisfied, the obligations of Guarantor
hereunder shall not be discharged except by performance and then only to the
extent of such performance.  Guarantor agrees that Guarantor’s obligations
hereunder shall not be affected by any circumstances, whether or not referred to
in this Guaranty, which might constitute a legal or equitable discharge of a
surety or guarantor.

Section 6.

Election of Remedies.  This Guaranty may be enforced from time to time, as often
as occasion therefor may arise, and without any requirement that Lender must
first pursue or exhaust any remedies available to it against Borrower under the
Loan Documents or against any other Person or resort to any collateral at any
time held by it for performance of the Guaranteed Obligations, if any, or any
other source or means of obtaining payment of any of the Guaranteed Obligations.

Section 7.

Representations and Warranties of Guarantor.  Guarantor hereby represents and
warrants to the Lender as follows:

(a)

Due Organization; Qualification.  Guarantor is qualified to transact business
and is in good standing in the State in which it is organized and in each other
jurisdiction in which such qualification and/or standing is necessary to the
conduct of its business and where the failure to be so qualified would adversely
affect the validity of, the enforceability of, or the ability of Guarantor to
perform the Guaranteed Obligations.

(b)

Power and Authority.  Guarantor has the requisite power and authority (i) to own
its properties and to carry on its business as now conducted and as contemplated
to be conducted in connection with the performance of the Guaranteed
Obligations, and (ii) to execute and deliver this Guaranty and to carry out the
transactions contemplated by this Guaranty.

(c)

Due Authorization.  The execution, delivery and performance of this Guaranty has
been duly authorized by all necessary action and proceedings by or on behalf of
Guarantor,





4




and no further approvals or filings of any kind, including any approval of or
filing with any Governmental Authority, are required by or on behalf of
Guarantor as a condition to the valid execution, delivery and performance by
Guarantor of this Guaranty.

(d)

Valid and Binding Obligations.  This Guaranty has been duly authorized, executed
and delivered by Guarantor and constitutes the legal, valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
affecting the enforcement of creditors’ rights generally or by equitable
principles or by the exercise of discretion by any court.

(e)

Non-contravention: No Liens.  Neither the execution and delivery of this
Guaranty, nor the fulfillment of or compliance with the terms and conditions of
this Guaranty nor the payment or performance of the Guaranteed Obligations:

(i)

does or will conflict with or result in any breach or violation of any
Applicable Law enacted or issued by any Governmental Authority or other agency
having jurisdiction over Guarantor, any of the Mortgaged Properties or any other
portion of the Collateral or assets of Guarantor, or any judgment or order
applicable to Guarantor or to which Guarantor is subject;

(ii)

does or will conflict with or result in any material breach or violation of, or
constitute a default under, any of the terms, conditions or provisions of
Guarantor’s Organizational Documents, any indenture, existing agreement or other
instrument to which Guarantor is a party or to which Guarantor, any of the
Mortgaged Properties or any other portion of the Collateral or other assets of
Guarantor is subject; or

(iii)

does or will require the consent or approval of any creditor of Guarantor, any
Governmental Authority or any other Person except such consents or approvals
which have already been obtained.

(f)

Pending Litigation or Other Proceedings.  Since the date of the most recent
financial statements delivered to Lender pursuant to Section 8(b) of this
Guaranty, there is no pending or, to the best knowledge of guarantor, threatened
action, suit, proceeding or investigation, at law or in equity, before any
court, board, body or official of any Governmental Authority or arbitrator
which, if decided adversely to Guarantor, would have, or may reasonably be
expected to have, a Material Adverse Effect on Guarantor. Guarantor is not in
default with respect to any order of any Governmental Authority to any extent
which would have, or may reasonably be expected to have, a Material Adverse
Effect on Guarantor.

(g)

Solvency.  Guarantor is not insolvent and will not be rendered insolvent by the
transaction contemplated by this Guaranty and after giving effect to such
transaction, Guarantor will not be left with an unreasonably small amount of
capital with which to engage in its business or undertakings, nor will Guarantor
have incurred, have intended to incur, or believe that it has incurred, debts
beyond its ability to pay such debts as they mature. Guarantor did not receive
less than a reasonably equivalent value in exchange for incurrence of the
Guaranteed Obligations.  There (i) is no contemplated, pending or, to the best
of Guarantor’s knowledge, threatened bankruptcy, reorganization, receivership,
insolvency or like proceeding, whether voluntary or involuntary, affecting
Guarantor and (ii) has been no assertion or exercise of jurisdiction over
Guarantor by any court empowered to exercise bankruptcy powers.

(h)

No Contractual Defaults.  There are no material defaults by Guarantor or, to the
knowledge of Guarantor, by any other Person under any contract to which
Guarantor is a party other than defaults which do not have, and are not
reasonably be expected to have, a Material Adverse Effect on Guarantor.  Neither
Guarantor nor, to the knowledge of Guarantor, any other





5




Person, has received notice or has any knowledge of any existing circumstances
in respect of which it could receive any notice of default or breach in respect
of any contracts, which default would have, or which may reasonably be expected
to have, a Material Adverse Effect on Guarantor.

(i)

Representations True and Correct.  The representations and warranties made by
Guarantor in this Guaranty are true, complete and correct in all material
respects as of the Initial Closing Date and do not contain any untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(j)

ERISA.  Guarantor is in compliance in all material respects with all applicable
provisions of ERISA and has not incurred any liability to the PBGC on a Plan
under Title LV of ERISA.  None of the assets of Guarantor constitute plan assets
(within the meaning of Department of Labor Regulation § 2510.3-101) of any
employee benefit plan subject to Title I of ERISA.

(k)

Financial Information.  The financial statements of Guarantor which have been
furnished to the Lender are complete and accurate in all material respects and
present fairly the financial condition of Guarantor, as of its date in
accordance with GAAP, applied on a consistent basis.  Since the date of the most
recent of such financial statements no event has occurred which would have, or
may reasonably be expected to have a Material Adverse Effect on Guarantor,
except as disclosed in any filings made by Guarantor or its affiliates with the
United States Securities and Exchange Commission (“SEC”).  Guarantor has no
material contingent obligations which are not otherwise disclosed in its most
recent financial statements except as disclosed in any filings made by Guarantor
or its affiliates with the SEC.

(l)

Accuracy of Information.  No information, statement or report furnished in
writing to the Lender by Guarantor concerning the Guarantor in connection with
this Guaranty or any other Loan Document or in connection with the consummation
of the transactions contemplated hereby and thereby contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading as of the date made, except to the extent that such
misstatements and omissions when considered in the totality of such information,
statements and reports furnished by Guarantor are not materially misleading in
the aggregate; provided, however, the foregoing representation and warranty
shall not apply to any information, statement or report prepared by any third
party.

(m)

No Conflicts of Interest.  To the best knowledge of Guarantor, no member,
officer, agent or employee of the Lender has been or is in any manner
interested, directly or indirectly, in that Person’s own name, or in the name of
any other Person, in the Guarantor (other than through the ownership of publicly
traded shares of common stock of affiliates of the Guarantor or limited
partnership units of Guarantor), the Loan Documents, or any Mortgaged Property,
in any contract for property or materials to be furnished or used in connection
with such Mortgaged Property or in any aspect of the transactions contemplated
by the Loan Documents.

(n)

Governmental Approvals.  To the best of Guarantor’s knowledge, no Governmental
Approval not already obtained or made is required for the execution and delivery
of this Guaranty or the performance of the terms and provisions hereof by
Guarantor.

(o)

Governmental Orders.  Guarantor is not presently under any cease or desist order
or other orders of a similar nature, temporary or permanent, of any Governmental
Authority which would have the effect of preventing or hindering performance of
its duties hereunder, nor





6




are there any proceedings presently in progress or to its knowledge contemplated
which would, if successful, lead to the issuance of any such order.

(p)

No Reliance.  Guarantor acknowledges, represents and warrants that it
understands the nature and structure of the transactions contemplated by this
Guaranty and the other Loan Documents; that it is familiar with the provisions
of all of the documents and instruments relating to such transactions; that it
understands the risks inherent in such transactions, including the risk of loss
of all or any of the Mortgaged Properties; and that it has not relied on the
Lender or Fannie Mae for any guidance or expertise in analyzing the financial or
other consequences of the transactions contemplated by this Guaranty or any
other Loan Document or otherwise relied on the Lender or Fannie Mae in any
manner in connection with interpreting, entering into or otherwise in connection
with this Guaranty, any other Loan Document or any of the matters contemplated
hereby or thereby.

(q)

Compliance with Applicable Law.  Guarantor is in compliance with Applicable Law,
including all Governmental Approvals, if any, except for such items of
noncompliance that, singly or in the aggregate, have not had and are not
reasonably expected to cause, a Material Adverse Effect on Guarantor.

(r)

Contracts with Affiliates.  Except for the management agreement relating to each
of the Mortgaged Properties or in the ordinary course of business and on terms
which are no less favorable to the Guarantor than would be obtained in a
corporate arms-length transaction with an unrelated third party, Guarantor has
not entered into and is not a party to any material contract, lease or other
agreement with any Affiliate of Guarantor for the provision of any service,
materials or supplies relating to any Mortgaged Property.

Section 8.

Affirmative Covenants of Guarantor.  Guarantor agrees and covenants with the
Lender that, at all times during the Term of this Guaranty:

(a)

Maintenance of Existence.  Guarantor shall maintain its existence and continue
to be a limited partnership organized under the laws of the state of its
organization. Guarantor shall continue to be duly qualified to do business in
each jurisdiction in which such qualification is necessary to the conduct of its
business and where the failure to be so qualified would adversely affect the
validity of, the enforceability of, or the ability to perform, its obligations
under this Guaranty.

(b)

Financial Statements; Accountants’ Reports: Other Information.  The Guarantor
shall keep and maintain at all times complete and accurate books of accounts and
records in sufficient detail to correctly reflect all of the Guarantor’s
financial transactions and assets. In addition, the Guarantor shall furnish, or
cause to be furnished, to the Lender the following:

(i)

So long as Guarantor is a reporting company under the Securities and Exchange
Act of 1934 (the “’34 Act”), promptly upon their becoming available, copies of
(A) all 10K’s, 10Q’s, 8K’s, annual reports and proxy statements, and all
replacement, substitute or similar filings or reports required to be filed after
the date of this Guaranty by the SEC or other Governmental Authority exercising
similar functions, and (B) all press releases and other statements made
available generally by Guarantor to the public concerning material developments
in the business of Guarantor.

(ii)

In the event Guarantor is not a reporting company under the ’34 Act,

(A)

Annual Financial Statements.  As soon as available, and in any event within 90
days after the close of its fiscal year during the Term of this Agreement, the
audited balance sheet of Guarantor as of the end of such fiscal year, the
audited statement of income, equity and retained earnings of Guarantor





7




for such fiscal year and the audited statement of cash flows of Guarantor for
such fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year, prepared in accordance with GAAP, consistently applied, and accompanied by
a certificate of Guarantor’s independent certified public accountants to the
effect that such financial statements have been prepared in accordance with
GAAP, consistently applied, and that such financial statements fairly present
the results of its operations and financial condition for the periods and dates
indicated with such certification to be free of exceptions and qualifications as
to the scope of the audit or as to the going concern nature of the business.

(B)

Quarterly Financial Statements.  As soon as available, and in any event within
45 days after each of the first three fiscal quarters of each fiscal year during
the Term of this Agreement, the unaudited balance sheet of Guarantor as of the
end of such fiscal quarter, the unaudited statement of income and retained
earnings of Guarantor and the unaudited statement of cash flows of Guarantor for
the portion of the fiscal year ended with the last day of such quarter, all in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year, accompanied by a
certificate of a member of Senior Management (which certificate shall be without
personal liability to such officer) stating that such financial statements have
been prepared in accordance with GAAP, consistently applied, and fairly present
the results of its operations and financial condition for the periods and dates
indicated subject to year end adjustments in accordance with GAAP.

(iii)

[Left blank intentionally]




(iv)

Other Reports.  Promptly upon receipt thereof, all schedules, financial
statements or other similar reports delivered by the Guarantor pursuant to the
Loan Documents or reasonably requested by the Lender with respect to the
Guarantor’s business affairs or condition (financial or otherwise) subject to
the confidentiality covenant set forth below.  




After the providing by Guarantor of any statement, report or other information
on a collective basis to Standard & Poor’s, Moody’s Investors Service, Duff &
Phelps, Fitch and/or any other rating agency, and/or after providing any
statement, report or other information on a collective basis to the banks or
other institutions providing unsecured lines of credit and loans to Guarantor,
Guarantor shall promptly furnish such statement, report or other information to
Lender.




As used in this Paragraph (iv), the phrase “on a collective basis” means as
provided to a group as a whole as opposed to an individual basis, e.g..,
providing information to a rating agency or to a bank to respond to a particular
request of such rating agency or bank.




The Lender agrees to treat all Information received by it (I) under this
Paragraph (iv) as confidential and (II) which Guarantor requests in writing to
the Persons at the Lender who receive any Information regarding Guarantor that
such information be treated as confidential; provided, however, that such
Information may be disclosed (A) as required by law, (B) to officers, directors,
employees, agents, partners, attorneys, auditors, accountants, engineers and
other consultants of the Lender, or its successors or assigns, who need to know
such Information, provided such Persons are instructed to treat such Information
confidentially, (C) by the Lender to any successor or assign of such Person, (D)
to any federal or state regulatory authority having jurisdiction over the
Lender, or its successors or assigns, (E) to any other Person to which such
delivery or





8




disclosure may be necessary or appropriate (w) in compliance with any law, rule,
regulation or order applicable to the Lender, or its successors or assigns, (x)
in response to any subpoena or other legal process or information investigative
demand, or (y) in connection with any litigation to which the Lender, or its
successors or assigns, is a party.  Guarantor agrees that Information subject to
this Paragraph (iv) does not include information which (I) was publicly known,
or otherwise known to the Lender, or its successors or assigns, at the time of
disclosure, (II) subsequently becomes publicly known through no act of or
omission by the Lender or its successors or assigns, other than through
disclosure by Guarantor or by any other Person in violation of this Paragraph
(iv) or  any other confidentiality arrangement and the Lender, or its successors
or assigns, has knowledge of such violation; provided, however, that in the
event the disclosing Person shall reasonably endeavor to notify Guarantor
thereof as soon as possible after such disclosure has been made and Guarantor
shall be afford an opportunity to seek protective orders, or such other
confidential treatment of such Information as Guarantor may deem reasonable.  




(v)

Certification.  All certifications required to be delivered pursuant to this
Section 8(b) shall run directly to and be for the benefit of Lender and Fannie
Mae.

(c)

Maintain Licenses.  Guarantor shall procure and maintain in full force and
effect all licenses, Permits, charters and registrations which are material to
the conduct of its business and shall abide by and satisfy all terms and
conditions of all such licenses, Permits, charters and registrations.

(d)

Access to Records; Discussions With Senior Management.  To the extent permitted
by law, Guarantor shall permit the Lender to:

(i)

inspect Guarantor’s books and records related to the Borrower and the Mortgaged
Property;




(ii)

discuss Guarantor’s affairs, finances and accounts with Guarantor’s Senior
Management or, provided that Senior Management of Guarantor has been given the
opportunity by Lender to be a party to such discussions, property managers and
independent public accountants;

(iii)

provided that Senior Management of Guarantor has been given the opportunity by
Lender to be a party to such discussions, discuss the Mortgaged Properties’
conditions, operations or maintenance with the managers of such Mortgaged
Properties and the officers and employees of Guarantor; and

(iv)

receive any other information that the Lender deems reasonably necessary or
relevant in connection with the Guaranty, any Loan Document or the Guaranteed
Obligations.

Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default, all inspections shall be conducted at reasonable times during normal
business hours and upon reasonable notice to the Guarantor.

(e)

Inform the Lender of Material Events.  Guarantor shall promptly, but in any
event within five (5) Business Days, inform the Lender in writing of any of the
following (and shall deliver to the Lender copies of any related written
communications, complaints, orders, judgments and other documents relating to
the following) of which Guarantor has actual knowledge:





9




(i)

Defaults.  The occurrence of any Event of Default or any Potential Event of
Default under any Loan Document;

(ii)

Bankruptcy Proceedings.  The commencement of any proceedings by or against
Guarantor under any applicable bankruptcy, reorganization, liquidation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, trustee or other similar official is sought to
be appointed for it;

(iii)

Accounting Changes.  Any material change in Guarantor’s accounting policies or
financial reporting practices; and

(iv)

Restructuring of Guarantor.  Any restructuring or reorganization of any
Guarantor.

(f)

ERISA.  Guarantor shall at all times remain in compliance in all material
respects with all applicable provisions of ERISA and similar requirements of the
PBGC.

(g)

Further Assurances.  Provided they do not materially increase the Guaranteed
Obligations of Guarantor, Guarantor, at the request of the Lender, but without
incurring any liability beyond the Guaranteed Obligations, shall execute and
deliver and, if necessary, file or record such statements, documents,
agreements, UCC financing and continuation statements and such other instruments
and take such further action as the Lender from time to time may request as
reasonably necessary, desirable or proper to carry out more effectively the
purposes of this Guaranty or any of the other Loan Documents or to subject the
Collateral to the lien and security interests of the Loan Documents or to
evidence, perfect or otherwise implement, to assure the lien and security
interests intended by the terms of the Loan Documents or in order to exercise or
enforce its rights under the Loan Documents.

(h)

Monitoring Compliance.  Upon the request of the Lender, but without incurring
any liability beyond the Guaranteed Obligations, from time to time, Guarantor
shall promptly provide to the Lender such documents, certificates and other
information as may be deemed reasonably necessary to enable the Lender to
perform its functions under the Servicing Agreement as the same relates to the
Guarantor.

Section 9.

Negative Covenants of Guarantor.

(a) Liquidation. Guarantor shall not dissolve or liquidate in whole or in part.

(b) Principal Place of Business. Guarantor shall not change its principal place
of business or the location of its books and records without first giving 10
days' prior written notice to the Lender.

Section 10. Financial Covenants. Guarantor agrees and covenants with the Lender
that, at all times during the Term of this Guaranty, the Net Worth of the REIT,
the Guarantor and the Subsidiaries on a consolidated basis shall not be below
$1,500,000,000.

 

Section 11.

Expenses.  Guarantor agrees to pay all reasonable costs and out-of-pocket
expenses, including court costs and expenses and the reasonable fees and
disbursements of legal counsel, incurred by or on behalf of Lender in connection
with the enforcement of Guarantor’s obligations under this Guaranty or the
protection of Lender’s rights under this Guaranty. The covenants contained in
this Section shall survive the payment of the Guaranteed Obligations.

Section 12.

Condition of Borrower.  Guarantor is fully aware of the financial condition of
Borrower and is executing and delivering this Guaranty based solely upon





10




Guarantor’s own independent investigation of all matters pertinent hereto and is
not relying in any manner upon any representation or statement made by Lender.
Guarantor represents and warrants that Guarantor is in a position to obtain, and
Guarantor hereby assumes full responsibility for obtaining, any additional
information concerning Borrower’s financial condition and any other matters
pertinent hereto as Guarantor may desire and Guarantor is not relying upon or
expecting Lender to furnish to Guarantor any information now or hereafter in
Lender’s possession concerning the same or any other matter. By executing this
Guaranty, Guarantor knowingly accepts the full range of risks encompassed within
a contract of this type, which risks Guarantor acknowledges.

Section 13.

Further Assurances.  Guarantor agrees at any time and from time to time upon
request by Lender to take, or cause to be taken, any action and to execute and
deliver any additional documents which, in the reasonable opinion of Lender, may
be necessary in order to assure to Lender the full benefits of this Guaranty, so
long as any such action does not materially increase Guarantor’s Guaranteed
Obligations hereunder or materially decrease its rights hereunder.

Section 14.

Subordination.  Guarantor hereby irrevocably and unconditionally agrees that any
claims, direct or indirect, Guarantor may have by subrogation or other form of
reimbursement, against Borrower or to any security or any interest therein, by
virtue of this Guaranty or as a consequence of any payment made by Guarantor
pursuant to this Guaranty, shall be fully subordinated in time and right of
payment to the payment in full of the Guaranteed Obligations and all other
obligations of Guarantor to Lender under this Guaranty.

Section 15.

No Subrogation.  Guarantor shall not have any right of subrogation against
Borrower by reason of any payment by Guarantor under this Guaranty until such
time as all of the Guaranteed Obligations have been satisfied in full. Nothing
in the foregoing shall affect any claim which any Guarantor has against Borrower
under the terms of the Organizational Documents of the Borrower.

Section 16.

Insolvency and Liability of Borrower.  So long as any of the Guaranteed
Obligations is unpaid and this Guaranty is in effect, and to the extent not
prohibited by the applicable bankruptcy court, Guarantor agrees to file all
claims against Borrower in any bankruptcy or other proceeding in which the
filing of claims is required by law in connection with indebtedness owed by
Borrower to Guarantor and to assign to Lender all rights of Guarantor thereunder
up to the lesser of (i) the amount of such indebtedness or (ii) the amount of
the Guaranteed Obligations.  In all such cases the Person or Persons authorized
to pay such claims shall pay to Lender the full amount thereof to the full
extent necessary to pay the Guaranteed Obligations, and Guarantor hereby assigns
to Lender all of Guarantor’s rights to all such payments to which Guarantor
would otherwise be entitled. Notwithstanding the foregoing, and except to the
extent that any sums owed by Borrower to Lender under the Loan Documents shall
have been fully satisfied thereby, the liability of Guarantor hereunder shall in
no way be affected by

(a)

the release or discharge of Borrower in any creditors’, receivership, bankruptcy
or other proceedings; or

(b)

the impairment, limitation or modification of the liability of Borrower or the
estate of Borrower in bankruptcy resulting from the operation of any present or
future provisions of the Bankruptcy Code or other statute or from the decision
in any court.

Section 17.

Preferences, Fraudulent Conveyances, Etc.  If Lender is required to refund, or
voluntarily refunds, any payment received from Borrower because such payment is
or may be avoided, invalidated, declared fraudulent, set aside or determined to
be void or voidable as a preference, fraudulent conveyance, impermissible setoff
or a diversion of trust funds under





11




the bankruptcy laws or for any similar reason, including, without limitation,
any judgment, order or decree of any court or administrative body having
jurisdiction over Lender or any of its property, or any settlement or compromise
of any claim effected by Lender with Borrower or other claimant (a “Rescinded
Payment”), then Guarantor’s liability to Lender shall continue in full force and
effect, or Guarantor’s liability to Lender shall be reinstated, as the case may
be, with the same effect and to the same extent as if the Rescinded Payment had
not been received by Lender (but only to the extent such Rescinded Payment was
part of the Guaranteed Obligations hereunder), notwithstanding the cancellation
or termination of any Note or any of the other Loan Documents. In addition,
Guarantor shall pay, or reimburse Lender for, all expenses (including all
reasonable attorneys’ fees, court costs and related disbursements) incurred by
Lender in the defense of any claim that a payment received by Lender in respect
of all or any part of the Guaranteed Obligations from Guarantor must be
refunded. The provisions of this Section shall survive the termination of this
Guaranty and any satisfaction and discharge of Borrower by virtue of any
payment, court order or any federal or state law.

Section 18.

Waiver.  Neither this Guaranty nor any term hereof may be changed, waived,
discharged or terminated except by an instrument in writing signed by Lender and
Guarantor expressly referring to this Guaranty and to the provisions so changed
or limited. No such waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of Lender in exercising any right under this
Guaranty shall operate as a waiver thereof or otherwise by prejudice thereto.

Section 19.

Notices.  All notices or other communications hereunder shall be sufficiently
given and shall be deemed given when sent in the manner prescribed by the Loan
Agreement addressed to the parties as follows:

As to the Guarantor:

AIMCO

Stanford Place 3

4582 South Ulster St. Parkway

Suite 1100

Denver, Colorado  80237

Attn:  Senior Vice President-Debt & Securities




with a copy to:

Ballard Spahr Andrews & Ingersoll, LLP

Seventeenth Street Plaza Building

1225 17th Street, Suite 2300

Denver, Colorado 80202

Attn:  Gwendolyn C. Allen, Esquire




If to Lender or Fannie Mae:

As provided in the Loan Agreement.

Section 20.

Assignability by Lender.  Lender may, without notice to Guarantor, assign or
transfer the Loans and the Loan Documents, in whole or in part. In such event,
each and every immediate and successive assignee, transferee or holder of all or
any part of the Loans and the Loan Documents shall have the right to enforce
this Guaranty, by legal action or otherwise, as fully as if such assignee,
transferee, or holder were by name specifically given such right and power in
this Guaranty. Lender shall have an unimpaired right to enforce this Guaranty
for its benefit as to so much of the Loans and the Loan Documents as Lender has
not sold, assigned or transferred.





12




Section 21.

Guarantor Bound by Judgment Against Borrower.  Guarantor shall be conclusively
bound, in any jurisdiction, by the judgment in any action by Lender against
Borrower in connection with the Loan Documents (wherever instituted) as if
Guarantor were a party to such action even if not so joined as a party.

Section 22.

Governing Law.  The provisions of Section 11.06 of the Loan Agreement (entitled
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial) are hereby
incorporated into this Agreement by this reference to the fullest extent as if
the text of such Section were set forth in its entirety herein.

Section 23.

Invalid Provisions.  If any provision of this Guaranty or the application
thereof to Guarantor or any circumstance in any jurisdiction whose laws govern
this Guaranty shall, to any extent, be invalid or unenforceable under any
applicable statute, regulation or rule of law, then such provision shall be
deemed inoperative to the extent of such invalidity or unenforceability and
shall be deemed modified to conform to such statute, regulation or rule or law.
The remainder of this Guaranty and the application of any such invalid or
unenforceable provision to parties, jurisdictions or circumstances other than
those to whom or to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability nor shall such invalidity or
unenforceability affect the validity or enforceability of any other provision of
this Guaranty.

Section 24.

General Provisions.  This Guaranty shall be binding upon the respective
successors and assigns of Guarantor, and shall inure to the benefit of Lender
and its successors and assigns, including, without limitation, each successive
holder of the Note. The descriptive headings of the Sections of the Guaranty
have been inserted herein for convenience of reference only and shall not define
or limit the provisions hereof.

ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:

X

 

Exhibit A

Modifications to Guaranty







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]





13




IN WITNESS WHEREOF, Guarantor has signed this Guaranty under seal as of the day
and year first above written.

THUS DONE AND PASSED, at _______________, ______________, on ______________,
________, in the presence of ____________________ and ____________________ the
undersigned witnesses, who sign their names with the appearers and the
undersigned Notary Public.

AIMCO PROPERTIES, L.P., a Delaware limited partnership




By:  AIMCO-GP, Inc., a Delaware corporation, its general partner










By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer

















14




EXHIBIT A




MODIFICATIONS TO GUARANTY




The following modifications are hereby made to the text of the Guaranty that
precedes this Exhibit:




1.

A new Section 25 is hereby added as follows:

“Section 25.

Additional Guaranty Relating to Bankruptcy.  

(a)

Notwithstanding any limitation on liability provided for elsewhere in this
Guaranty, Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at the
maturity date or earlier, by reason of acceleration or otherwise, and at all
times thereafter, the entire Indebtedness, in the event that:

(i)

Borrower voluntarily files for bankruptcy protection under the United States
Bankruptcy Code; or

(ii)

Borrower voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding, or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights; or

(iii)

an order of relief is entered against Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights in any involuntary bankruptcy proceeding initiated or joined in by a
"Related Party."  

(b)

For purposes of this Section, the term "Related Party" means:

(i)

Borrower or Guarantor; and

(ii)

any person or entity that holds, directly or indirectly, any ownership interest
in or right to manage Borrower or Guarantor, including without limitation, any
shareholder, member or partner of Borrower or Guarantor; and

(iii)

any person or entity in which any ownership interest (direct or indirect) or
right to manage is held by Borrower, Guarantor or any partner, shareholder or
member of, or any other person or entity holding an interest in, Borrower or
Guarantor; and

(iv)

any other creditor of Borrower that is related by blood, marriage or adoption to
Borrower, Guarantor or any partner, shareholder or member of, or any








PAGE A-1




other person or entity holding an interest in, Borrower or Guarantor.  

If Borrower, Guarantor or any Related Party has solicited creditors to initiate
or participate in any proceeding referred to in this Section, regardless of
whether any of the creditors solicited actually initiates or participates in the
proceeding, then such proceeding shall be considered as having been initiated by
a Related Party.”







_____________

INITIALS











PAGE A-2


